Case 1:19-cv-03630-NYW Document 27 Filed 07/31/20 USDC Colorado Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-03630-NYW

RONALD KELLY, and
SHELLI KELLY,

       Plaintiffs,

v.

UNITED STATES OF AMERICA,

       Defendant.


            UNITED STATES’ DESIGNATION OF NON-PARTIES AT FAULT


       Defendant the United States of America, by its undersigned counsel, hereby files its

Designation of Non-Parties at Fault pursuant to C.R.S. § 13-21-111.5(3)(b). In support thereof,

Defendant alleges as follows:

       1.      Plaintiffs bring this case under the Federal Tort Claims Act (“FTCA”), alleging

that certain medical providers affiliated with the Sunrise Community Healthy system (“Sunrise”)

were negligent in the medical care and treatment of Plaintiff Ronald Kelly, particularly with

respect to the monitoring and management of his anticoagulant medications prior to and

following scheduled knee surgery. See Compl. ¶¶ 4, 25-28, 39, ECF No. 1.

       2.      Plaintiffs allege that these Sunrise providers’ failure to appropriately monitor and

manage Plaintiff Ronald Kelly’s anticoagulant medications following a scheduled total knee

replacement on June 20, 2017, caused him to suffer “abnormal and excessive bleeding and a

failure of his surgical wound to heal.” Id. ¶ 26.

                                                    1
Case 1:19-cv-03630-NYW Document 27 Filed 07/31/20 USDC Colorado Page 2 of 5




       3.      Plaintiffs allege that, “[d]ue to the continued excessive bleeding and failure to

heal,” Plaintiff Ronald Kelly had to undergo a second surgery to “remove a large hematoma” and

irrigate and debride the surgical site on July 11, 2017. Id. ¶ 27.

       4.      Plaintiffs allege that these Sunrise providers again failed to appropriately monitor

and manage Plaintiff Ronald Kelly’s anticoagulant medications following the July 11, 2017,

surgery, and that “as a result he suffered abnormal and excessive bleeding and a failure of his

surgical wound to heal.” Id. ¶ 29.

       5.      Plaintiffs allege that because of this excessive bleeding and failure to heal, as well

as the presence of an infection, Plaintiff Ronald Kelly had to undergo a third surgery, on July 19,

2017, to remove the initial knee replacement hardware and replace it with a temporary

prosthesis. Id. ¶ 31. Plaintiffs allege that Plaintiff Ronald Kelly underwent a fourth surgery, on

October 21, 2017, to restore his total knee replacement, but that this surgery was unsuccessful

“due to the tissue damage created by the previous excessive bleeding, failure to heal, and

infection.” Id. ¶ 32. Plaintiffs allege that a fifth surgery finally was performed to reconstruct the

knee replacement on November 6, 2017. Id. ¶ 33.

       6.      Defendant submits that Plaintiff was treated by numerous third party medical

providers during the foregoing period, and that there is a basis to believe that certain of those

providers were negligent in ways that caused or contributed to Plaintiff Ronald Kelly’s injuries.

       7.      First, medical records indicate that Plaintiff Ronald Kelly was seen by his

orthopedic surgeon, Dr. Kelly R. Sanderford, MD, and a physician assistant, Michelle Lynn

Remley, PA, on numerous occasions during the period of care at issue in this case. These

occasions included follow-up appointments on July 5, 2017, and July 10, 2017. There is a basis


                                                  2
Case 1:19-cv-03630-NYW Document 27 Filed 07/31/20 USDC Colorado Page 3 of 5




for believing that Dr. Sanderford and Ms. Remley did not properly or timely diagnose and treat

Plaintiff Ronald Kelly’s improper wound healing while he was under their care, allowing that

condition to continue to worsen and increasing his risk of infection and injury, even with

subsequent surgeries. Furthermore, it does not appear that the symptoms and treatment reflected

in the medical records of Plaintiff Ronald Kelly’s foregoing appointments with Dr. Sanderford

and Ms. Remley were timely conveyed to the Sunrise providers referenced in Plaintiff’s

Complaint, who continued to participate in his anticoagulation monitoring and treatment

thereafter.

         8.    Second, medical records indicate that Plaintiff Ronald Kelly’s joint capsule was

not intact by the time of the July 11, 2017 surgery, which may have been the result of an

inadequate capsule closure in the course of the surgery performed by Dr. Sanderford on June 20,

2017. There is a basis to believe that such disruption of the capsule increased Mr. Kelly’s risk of

infection and injury. It also increased the importance of adequately diagnosing and treating Mr.

Kelly’s improper wound healing while in Dr. Sanderford and Ms. Remley’s care, as set forth

above.

         9.    Third, medical records indicate that Plaintiff Ronald Kelly was seen by an

infectious disease specialist, Dr. Ronald Quenzer, MD, during the period of care at issue in this

case, including on July 15, 2017. There is a basis for believing that Dr. Quenzer’s decision to

administer antiobiotics caused or contributed, in combination with the infection of Mr. Kelly’s

wound, to a significant increase in Mr. Kelly’s international normalized ration (“INR”) levels

and bleeding, and his resulting hospitalization beginning on July 16, 2017. Furthermore, it does

not appear that Dr. Quenzer consulted, prior to such treatment, with the Sunrise providers


                                                 3
Case 1:19-cv-03630-NYW Document 27 Filed 07/31/20 USDC Colorado Page 4 of 5




referenced in Plaintiff’s Complaint, who had been participating in Mr. Kelly’s anticoagulation

monitoring and treatment.

        10.      Accordingly, pursuant to C.R.S. § 13-21-111.5(3)(b), Defendant designates the

following non-parties potentially at fault: (1) Dr. Kelly R. Sanderford, MD, and Michelle Lynn

Remley, PA, Banner Health Clinic, 5890 Wst 13th Street, Suite 101, Greeley, CO 80634; and (2)

Dr. Ronald Quenzer, MD, Banner Health Clinic, 1801 16th Street, Greeley, CO 80631.

        11.      Undersigned counsel certifies, pursuant to C.R.S. § 13-20-602(3), that she

consulted with healthcare professionals with expertise in the areas of the alleged negligent

conduct, who reviewed the known facts and relevant medical records in this case, and who

concluded, based on that review, that the filing of this designation does not lack substantial

justification.

        DATED: July 31, 2020.
                                                        Respectfully submitted,

                                                        JASON R. DUNN
                                                        United States Attorney

                                                        /s/ Elizabeth Hagerty
                                                        Elizabeth Hagerty
                                                        Assistant United States Attorney
                                                        1801 California Street, Suite 1600
                                                        Denver, CO 80202
                                                        Telephone: 303-454-0101
                                                        Fax: 303-454-0407
                                                        elizabeth.hagerty@usdoj.gov

                                                        Counsel for Defendant




                                                  4
Case 1:19-cv-03630-NYW Document 27 Filed 07/31/20 USDC Colorado Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 31, 2020, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system, which will send notification of such filing to the following

email address:

       john@jomlegal.com


                                                       /s/ Elizabeth Hagerty
                                                       Elizabeth Hagerty
                                                       Assistant United States Attorney




                                                 5
